Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-3, 5-8, 21, 22 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Wang (PCT/CN2014/094), as seen in PGPUB (20160254455).


    PNG
    media_image1.png
    219
    462
    media_image1.png
    Greyscale

Regarding claim 1, Wang teaches an OLED device, comprising 
a pixel defining layer (5), an organic light-emitting functional layer (6) and an auxiliary electrode layer (2) on a base substrate (1), wherein the organic light-emitting functional layer is in opening regions of the pixel defining layer (see fig. 5 above) and comprises an organic light-emitting material in which organic light-emitting molecules are directionally arranged (see fig. 5 which is parallel); 
the auxiliary electrode layer is configured to form an electric field in the opening regions which enables the organic light-emitting molecules in the organic light-emitting material to be directionally arranged (2 is electrically connected to 7; thus, when 7 receives a current, 2 receives the same current and thus a horizontal EF is formed between the two 2 elements), and 
the organic light-emitting material is prepared through a wet process (par. 56 teaches evaporation of 6).

Regarding claim 7, Wang teaches an OLED device according to claim 1, further comprising a first electrode layer and a second electrode layer (anode and cahotde), wherein the first electrode layer is between the organic light-emitting functional layer and the base substrate and is spaced apart from the auxiliary electrode layer, and the second electrode layer is on the organic light-emitting functional layer (see fig. 5 above). 
Regarding claim 8, Wang teaches an OLED device according to claim 7, wherein the first electrode layer is one of an anode layer and a cathode layer, and the second electrode layer is the other one of the anode layer and the cathode layer (see fig. 5 above). 
Regarding claim 21, Wang teaches an OLED device according to claim 1, wherein the directional arrangement is parallel to the base substrate (see fig. 5 above). 
Regarding claim 22, Wang teaches an OLED device according to claim 1, wherein the auxiliary electrode layer comprises a first auxiliary electrode layer and a second auxiliary electrode layer; the first auxiliary electrode layer and the second auxiliary electrode layer are on the same layer and are encapsulated by the pixel defining layer to be between the pixel defining layer and the base substrate (see fig. 5 above).  

Regarding claim 3, Wang teaches an OLED device according to claim 2, wherein the first auxiliary electrode layer and the second auxiliary electrode layer are led out from different side edges of the base substrate respectively to be connected with the positive pole and the negative pole of the DC power supply (the device seen in fig. 5 is/can be connected in this fashion; OLEDs are connected to DC power supplies). 
Regarding claim 5, Wang teaches an e OLED device according to claim 22, wherein the pixel defining layer has a plurality of opening regions arranged in a matrix; each of the first auxiliary electrode layer and the second auxiliary electrode layer comprises a plurality of strip-shaped electrodes arranged in parallel; the strip-shaped electrodes in the first auxiliary electrode layer and the strip-shaped electrodes in the second auxiliary electrode layer are alternately arranged at intervals, and the strip-shaped electrodes are arranged in one of the following two ways: one strip-shaped electrode is arranged between two adjacent rows of opening regions; and one strip-shaped electrode is arranged between two adjacent columns of opening regions (see fig. 5 above). 

Claim(s) 9-11, 13, 23, 24  is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Wang (PCT/CN2014/094), as seen in PGPUB (20160254455).

    PNG
    media_image1.png
    219
    462
    media_image1.png
    Greyscale

Regarding claim 9, Wang teaches an OLED display apparatus, comprising an OLED device, wherein the OLED device comprises a pixel defining layer, an organic light-emitting functional layer and an auxiliary electrode layer on a base substrate, wherein the organic light-emitting functional layer is in opening regions of the pixel defining layer and comprises an organic light-emitting material in which the organic light-emitting molecules are directionally arranged; and the auxiliary electrode layer is configured to form an electric field in the opening regions which enables the organic light-emitting molecules in the organic light-emitting material to be directionally arranged, and the organic light-emitting material is prepared through a wet process (see rejection of claim 1 above; see fig. 5 above). 
Regarding claim 24, Wang teaches an OLED display apparatus according to claim 9, wherein the auxiliary electrode layer comprises a first auxiliary electrode layer and a second auxiliary electrode layer; the first auxiliary electrode layer and the second auxiliary electrode layer are on the same layer and are encapsulated by the pixel defining layer to be between the pixel defining layer and the base substrate (see fig. 5). 

Regarding claim 11, Wang teaches an OLED display apparatus according to claim 10, wherein the first auxiliary electrode layer and the second auxiliary electrode layer are led out from different side edges of the base substrate respectively to be connected with the positive pole and the negative pole of the DC power supply (the device seen in fig. 5 is/can be connected in this fashion; OLEDs are/tend to be connected to DC power supplies). 
Regarding claim 13, Wang teaches an OLED display apparatus according to claim 24, wherein the pixel defining layer has a plurality of opening regions arranged in a matrix; each of the first auxiliary electrode layer and the second auxiliary electrode layer comprises a plurality of strip-shaped electrodes arranged in parallel; the strip-shaped electrodes in the first auxiliary electrode layer and the strip-shaped electrodes in the second auxiliary electrode layer are alternately arranged at intervals; and the strip-shaped electrodes are arranged in one of the following two ways: one strip-shaped electrode is arranged between two adjacent rows of opening regions; and one strip-shaped electrode is arranged between two adjacent columns of opening regions (see fig. 5 above). 
.
 
Allowable Subject Matter
Claim 17, 18, 20, 25 and 26 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CALEB E HENRY/Primary Examiner, Art Unit 2894